C. A. D. C. Cir. Certiorari granted limited to the following questions:
1. Whether regulations promulgated by the Environmental *954Protection Agency to prevent the significant deterioration of air quality are authorized by the Clean Air Act;
2. Whether the Clean Air Act permits the Environmental Protection Agency to adopt regulations which grant to federal land managers and Indian governing bodies power to reclassify federal and Indian lands within their jurisdiction. Cases consolidated and a total of one and one-half hours allotted for oral argument.
Mr. Justice Powell took no part in the consideration or decision of these petitions.
Reported below: 176 U. S. App. D. C. 335, 540 F. 2d 1114.